Citation Nr: 0617012	
Decision Date: 06/09/06    Archive Date: 06/26/06

DOCKET NO.  99-19 807	)	DATE
	)
	)


THE ISSUE

Whether a January 24, 2001 decision of the Board of Veterans' 
Appeals denying entitlement to nonservice-connected 
disability burial benefits should be revised or reversed on 
the grounds of clear and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel




INTRODUCTION

The moving party is the surviving spouse of a veteran who 
served on active duty from April 1945 to December 1946.  The 
veteran died in April 1999.

In a January 2001 decision, the Board of Veterans' Appeals 
(Board) denied entitlement to nonservice-connected disability 
burial benefits.  The moving party has challenged this 
decision on the grounds of CUE.  38 U.S.C.A. §§ 5109A, 7111 
(West 2002); 38 C.F.R. §§ 20.1400, 20.1403 (2005).

By correspondence dated September 9, 2005, the Board notified 
the moving party that her motion to advance the case on the 
docket had been granted.

The Board previously issued a decision in this case in 
September 2005, finding no CUE in the January 2001 Board 
decision.  The moving party appealed that decision to the 
U.S. Court of Appeals for Veterans Claims (Court).  Pursuant 
to VA's motion, in a March 2006 Order, the Court vacated the 
September 2005 Board decision and remanded the case for 
action consistent with VA's motion.  

By letter dated in April 2006, the Board advised the moving 
party that she had additional time in which to submit 
argument in support of her motion.  The submissions received 
from the moving party in May 2006 and from her representative 
in June 2006 have been associated with the claims folder and 
reviewed by the undersigned.   


FINDING OF FACT

The January 24, 2001 Board decision, which denied entitlement 
to nonservice-connected disability burial benefits, correctly 
applied existing statutes and/or regulations and was 
consistent with and supported by the evidence then of record.
CONCLUSION OF LAW

The January 24, 2001 Board decision denying entitlement to 
nonservice-connected disability burial benefits did not 
contain CUE.  38 U.S.C.A. §§ 501(a), 7111 (West 2002); 38 
C.F.R. § 20.1403 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the Court has held that 
notice and assistance requirements set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005), are not 
applicable to motions for revision or reversal of a Board 
decision on the grounds of CUE.  See Livesay v. Principi, 15 
Vet. App. 165 (2001).

The veteran's service records show that he enlisted in April 
1945 and that he was honorably discharged in December 1946.  
Records show he died in April 1999 and that he had not 
established entitlement to service connection for any 
disability during his lifetime.  No claim for VA benefits was 
pending at the time of his death. An application for burial 
benefits was received by VA in June 1999.

The moving party contends the January 24, 2001 decision 
should be revised or reversed based upon CUE in that the 
determination did not properly apply the provisions of 38 
U.S.C.A. § 2305 (West 1991) and 38 C.F.R. § 3.954 (2000).  
The moving party has expressed no disagreement with the 
findings of the Board that entitlement to nonservice-
connected disability burial benefits was not warranted under 
the provisions of 38 U.S.C.A. § 2302 (West 1991); 38 C.F.R. § 
3.1600(b) (2000).

In support of the initial claim for burial benefits, a copy 
of a letter from VA's Acting General Counsel dated in October 
1998 regarding the history and effect of 38 C.F.R. § 3.954 
was submitted.  Correspondence dated in May 2000 and a 
transmittal form indicating submission of copies of the 
legislative history of the Veterans Benefit Act are currently 
of record, but apparently were not associated with the claims 
file at the time of the January 24, 2001 Board decision, even 
though there is a handwritten notation on the correspondence 
that it was sent to "BVA 12/99."  There is no evidence of 
the date these documents were actually received by VA or the 
Board.  Specifically, the only date stamp on the documents is 
that of the moving party's representative.  

At the time of the January 2001 Board decision, VA law 
provided that burial benefits were payable under certain 
limited circumstances to cover the burial and funeral 
expenses of a veteran and the expense of transporting the 
body to the place of burial.  38 U.S.C.A. § 2302 (West 1991); 
38 C.F.R. § 3.1600 (2000).

If a veteran's death was not service-connected, entitlement 
was based upon the following conditions:

(1) At the time of death the veteran was 
in receipt of pension or compensation (or 
but for the receipt of military 
retirement pay would have been in receipt 
of compensation); or

(2) The veteran has an original or 
reopened claim for either benefit pending 
at the time of the veteran's death, and

(i) In the case of an original claim 
there is sufficient evidence of record to 
have supported an award of compensation 
or pension effective prior to the date of 
the veteran's death, or

(ii) In the case of a reopened claim, 
there is sufficient prima facie evidence 
of record on the date of the veteran's 
death to indicate that the deceased would 
have been entitled to compensation or 
pension prior to date of death. . . .; or

(3) The deceased was a veteran of any war 
or was discharged or released from active 
military, naval, or air service for a 
disability incurred or aggravated in line 
of duty, and the body of the deceased is 
being held by a State (or a political 
subdivision of a State) and the Secretary 
determines,

(i) That there is no next of kin or other 
person claiming the body of the deceased 
veteran, and

(ii) That there are not available 
sufficient resources in the veteran's 
estate to cover burial and funeral 
expenses.

38 C.F.R. § 3.1600(b) (2000).

Alternatively, burial benefits could be paid if a person died 
from nonservice-connected causes while properly hospitalized 
by VA in a VA facility (as described in 38 U.S.C. § 1701(3)) 
or in a non-VA facility (as described in 38 U.S.C. 
§ 1701(4)) for hospital care under the authority of 38 U.S.C. 
§ 1703.  38 U.S.C.A. 
§ 2303 (West 1991 & Supp. 2000); 38 C.F.R. § 3.1600(c) 
(2000).  If a veteran died enroute while traveling under 
proper prior authorization and at VA expense to or from a 
specified place for purpose of examination, treatment, or 
care, burial expenses would be allowed as though death had 
occurred while properly hospitalized by VA.  38 C.F.R. § 
3.1605(a) (2000).

The January 2001 Board decision found that the evidence 
showed that the veteran did not die of a service-connected 
disability and that he was not service connected for any 
disability at the time of his death.  The Board also found 
that a claim for VA benefits was not pending at the time of 
his death, that he was not in receipt of VA pension or 
compensation or military retirement pay, that he was not 
discharged from active duty for a disability incurred or 
aggravated in the line of duty, and that he was not 
hospitalized by VA at the time of his death.  The moving 
party has expressed no disagreement with these findings.

As to the moving party's assertion that the burial allowance 
should be paid under the provisions of 38 C.F.R. § 3.954, in 
January 2001, the Board observed that, prior to December 31, 
1957, pertinent law and regulations provided that:

[w]here an honorably discharged veteran 
of any war, a veteran of any war in 
receipt of pension or compensation, a 
veteran discharged from the Army, Navy, 
Marine Corps, or Coast Guard for 
disability incurred in line of duty, or a 
veteran of the Army, Navy, Marine Corps, 
or Coast Guard in receipt of pension for 
service-connected disability dies after 
discharge, the Administrator, in his 
discretion and with due regard to the 
circumstances in each case, shall pay, 
for burial and funeral expenses and 
transportation of the body (including 
preparation of the body) to the place of 
burial, a sum not exceeding $150 to cover 
such items and to be paid to such person 
or persons as may be prescribed by the 
Administrator.

38 U.S.C. § 12A No. 9(a) (1952); 38 C.F.R. § 4.192(b) (1956).  

It was noted that, effective from January 1, 1958, the 
applicable statute, 38 U.S.C.  § 12A No. 9(a), relating to 
payment of burial expenses for deceased war veterans, was 
repealed.

The moving party asserts, however, that a statutory savings 
clause was controlling in this case, which provided that:

[t]he death of any person who had a 
status which would, under the laws in 
effect on December 31, 1957, afford 
entitlement to the burial benefits and 
other benefits provided for in this 
chapter, but who did not meet the service 
requirements contained in this chapter, 
shall afford entitlement to such 
benefits, notwithstanding the failure of 
such person to meet such service 
requirements.

38 U.S.C.A. § 2305 (West 1991).

The Board noted the October 1998 correspondence of VA's 
Acting General Counsel regarding the history and effect of 38 
C.F.R. § 3.954 contained the following language:

The provisions now codified at 38 U.S.C. 
§ 2305 had its origin in the Veterans' 
Benefits Act of 1957 (Veterans' Benefits 
Act), Pub. L. No. 85-56, § 805, 71 Stat. 
83, 118.

. . . 38 U.S.C. § 2305 and 38 C.F.R. § 
3.954 are saving provisions that preserve 
burial-benefit eligibility that predated 
the effective date of the Veterans' 
Benefits Act.  As a result of these 
provisions, veterans who cannot meet the 
current criteria for chapter 23 burial 
benefits may still be eligible for such 
benefits if they were potentially 
eligible for burial benefits under laws 
in effect on December 31, 1957, but 
cannot meet service requirements for 
burial benefits imposed as a result of 
the Veterans' Benefits Act. (Emphasis 
added).

The Board summarized the central argument of the case as 
being that, although the veteran did not meet the presently 
applicable criteria for payment of burial allowance as 
required by 38 U.S.C.A. § 2302 and 38 C.F.R. § 3.1600, he was 
entitled to burial benefits under the law in effect on 
December 31, 1957, solely because he was a veteran of World 
War II and was honorably discharged.

The Board found that the eligibility requirements for payment 
of burial and funeral expenses as of December 1957 had not 
been met because the veteran did not die prior to December 
31, 1957.  It was further noted, in essence, that the veteran 
met the current "service requirements" for entitlement to 
burial benefits, but that such benefits were not payable to 
persons solely because of wartime service prior to December 
31, 1957, based upon the savings provisions of 38 U.S.C.A. § 
2305 (West 1991) and 38 C.F.R. § 3.954 (2000).

Analysis

The provisions of 38 C.F.R. § 20.1403, set forth what 
constitutes CUE and what does not, and provide as follows:

(a)  General.  Clear and unmistakable 
error is a very specific and rare kind of 
error.  It is the kind of error, of fact 
or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.

(b)  Record to be reviewed -- (1) 
General.  Review for clear and 
unmistakable error in a prior Board 
decision must be based on the record and 
the law that existed when that decision 
was made.

(2)  Special rule for Board decisions 
issued on or after July 21, 1992.  For a 
Board decision issued on or after July 
21, 1992, the record that existed when 
that decision was made includes relevant 
documents possessed by the Department of 
Veterans Affairs not later than 90 days 
before such record was transferred to the 
Board for review in reaching that 
decision, provided that the documents 
could reasonably be expected to be part 
of the record.

(c)  Errors that constitute clear and 
unmistakable error.  To warrant revision 
of a Board decision on the grounds of 
clear and unmistakable error, there must 
have been an error in the Board's 
adjudication of the appeal which, had it 
not been made, would have manifestly 
changed the outcome when it was made.  If 
it is not absolutely clear that a 
different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d)  Examples of situations that are not 
clear and unmistakable error -- (1) 
Changed diagnosis. A new medical 
diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision.

(2)  Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.

(3)  Evaluation of evidence.  A 
disagreement as to how the facts were 
weighed or evaluated.

(e)  Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a 
statute or regulation where, subsequent 
to the Board decision challenged, there 
has been a change in the interpretation 
of the statute or regulation.

38 C.F.R. § 20.1403 (2005).

With respect to the final provisions of the regulations 
pertaining to the adjudication of motions for revision or 
reversal of prior Board decisions on the grounds of CUE, the 
definition of CUE was based on prior rulings of the Court.  
More specifically, it was observed that Congress intended 
that VA adopt the Court's interpretation of the term "CUE."  
Indeed, as was discussed in the notice of proposed rulemaking 
(NPRM), 63 Fed. Reg. 27,534, 27,536 (May 19, 1998), the 
sponsor of the bill that became the law specifically noted 
that the bill would "not alter the standard for evaluation 
of claims of CUE."  143 Cong. Rec. 1567, 1568 (daily ed. 
Apr. 16, 1997) (remarks of Rep. Evans, sponsor of H.R. 1090, 
in connection with House passage).  Accordingly, the Board is 
permitted to seek guidance as to the existence of CUE in 
prior Board decisions based on years of prior caselaw 
regarding CUE, such as Fugo v. Brown, 6 Vet. App. 40 (1993).  
The Court has also previously held that CUE "are errors that 
are undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell v. Principi, 3 
Vet. App. 310, 313 (1992).

In adjudicating whether the prior decisions were the product 
of CUE, the Board can only consider the evidence that was of 
record at the time of those decisions and is bound by the law 
that was in effect at that time.  38 C.F.R. § 20.1403(b)(1).  
It is significant to note that regulations applicable at the 
time of the decision at issue required the Board to follow 
the precedent opinions of VA's General Counsel.  
38 C.F.R. § 20.101 (2000).

In this case, the moving party asserts CUE in the January 24, 
2001 decision solely because the determination did not 
properly interpret and apply the provisions of 
38 U.S.C.A. § 2305 (West 1991) and 38 C.F.R. § 3.954 (2000).  
She contends that although the veteran did not die prior to 
December 31, 1957, he was entitled to burial benefits under 
applicable law solely because of his wartime service prior to 
December 31, 1957.  There is no specific assertion of error 
as to the denial of entitlement to nonservice-connected 
disability burial benefits under the provisions of 38 
U.S.C.A. § 2302 (West 1991); 38 C.F.R. § 3.1600(b) (2000), 
nor does the Board now find any apparent error as to those 
matters.  

The Board further finds there is no evidence the May 2000 
correspondence and copies of the legislative history of the 
Veterans Benefit Act were actually received by VA prior to 
the January 24, 2001 Board decision.  As mentioned above, 
there is no objective indication, such as a VA date stamp, 
that reflects actual receipt of those documents by VA.  
Therefore, the May 2000 correspondence may not be considered 
as reasonably expected having been part of the record.  
38 C.F.R. 
§ 20.1403(b)(2).  

The Board observes that 38 C.F.R. § 20.1403(b)(2) codifies 
the "constructive notice" doctrine initially set forth in 
Bell v. Derwinski, 2 Vet. App. 611 (1992) as it applies to 
claims of CUE in Board decisions.  In Bell, the Court held 
that VA had constructive knowledge of three documents 
generated by VA, and that those documents, as well as another 
document submitted to VA before the BVA decision in question, 
were "before the Secretary and the Board" when the Board 
decision was made. Id. at 613.  In this case, the documents 
in question were not generated by VA and there is no 
indication whether they were submitted to VA before the Board 
decision.  The date of receipt shown by the date stamp from 
the representative is in May 2000, demonstrating only that 
the representative received those documents at that time.  
Under Bell and 38 C.F.R. § 20.1403(b)(2), the Board does not 
now conclude that the documents in question were before the 
Board at the time of the January 24, 2001 decision.      

In any event, the Board is bound by the law and regulations 
that were in effect at the time of the prior decision, and 
the legislative history of the Veterans Benefit Act must be 
considered for a proper determination of the present motion.  
The copy of the legislative history submitted by the moving 
party includes highlighted text stating that:

In this connection, however, it is 
important to note that in each of the 
"benefit" titles, provision is made for 
extending entitlement to all classes of 
persons who prior to the enactment of the 
bill had an eligibility status for the 
benefit, notwithstanding the specific 
service requirements of the bill.  
Further title XXIII contains certain 
savings provisions designed to protect 
the rights of persons on the rolls or 
those who had entitlement to benefits 
prior to the effective date of the bill.

Based upon the evidence of record, the Board finds that the 
January 24, 2001 decision, denying entitlement to nonservice-
connected disability burial benefits, correctly applied the 
existing statutes and/or regulations and was consistent with 
and supported by the evidence then of record.  The prior 
determination, in essence, that the veteran was only 
potentially entitled to burial benefits based solely upon 
wartime service prior to December 31, 1957, and that he was 
not actually entitled to such benefits because he was alive 
on that date is not obviously erroneous.  

The Board acknowledges that the specific purpose of the 
savings provisions of 
38 U.S.C.A. § 2305 (West 1991) and 38 C.F.R. § 3.954 (2000) 
are not clearly identified by the language provided or the 
legislative history of the act (which only supports a finding 
that the prior Board decision was no clearly wrong); however, 
the interpretation of this savings provision as applying only 
when claimants did not meet the present "service 
requirement" and not preserving the right to such benefits 
for veterans with wartime service is not the kind of error to 
which reasonable minds could not differ.  Thus, it is not 
CUE.

On this point, the Board emphasizes that VA's General Counsel 
has interpreted the savings provisions at issue and held that 
veterans with wartime service prior to January 1, 1958, were 
not exempted by 38 U.S.C.A. § 2305 from the amendments to 
eligibility criteria for nonservice-connected burial and 
funeral benefits.  VAOPGCPREC 9-2003.  Although this opinion 
did not exist and was not considered by the Board in the 
January 24, 2001 decision, it provides strong support for the 
January 24, 2001 Board decision, the reasoning from which is 
consistent with the opinion, clearly indicating that the 
Board decision was not clearly wrong.  The moving party's 
generic assertion that the opinion is "invalid" provides no 
support for her claim of CUE in the prior Board decision.  

As noted above, the January 24, 2001 Board decision discusses 
the October 1998 correspondence of VA's Acting General 
Counsel regarding the history and effect of 38 C.F.R. § 
3.954, as well as compliance with "service requirements" 
for purposes of eligibility for burial benefits.  Review of 
that decision reveals that it is clear that the Board 
utilized the language of that correspondence not as binding 
precedent, but for illustrative purposes, which in fact 
provides additional support for its interpretation of the 
savings provisions at 38 U.S.C.A. § 2305 and 38 C.F.R. 
§ 3.954.  See 38 U.S.C.A. § 7104(c) (West 1991) (the Board is 
bound in its decisions by the precedent opinions of VA's 
chief legal officer) (emphasis added).   

It is also significant to note that CUE does not include the 
otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation.  38 C.F.R. § 20.1403(e).  Consequently, the Board 
concludes that the decision did not contain CUE, and, 
therefore, the CUE motion must be denied.

With regard to the appellee's motion for remand, beyond the 
issues discussed above, the basis for the motion is unclear.  
It is very important for the appellant to understand that the 
critical issue in this case is not if the appellant was 
entitled to burial benefits, but whether the prior Board 
decision of January 2001 was clearly and unmistakably 
erroneous in failing to grant such benefits.  The Court has 
consistently stressed the rigorous nature of the concept of 
CUE.  "Clear and unmistakable error is an administrative 
failure to apply the correct statutory and regulatory 
provisions to the correct and relevant facts; it is not mere 
misinterpretation of facts."  Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  CUE "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell v. Principi, 3 
Vet. App. 310, 313 (1992).   "It must always be remembered 
that CUE is a very specific and rare kind of 'error.'"  Fugo 
v. Brown, 6 Vet. App. 40, 43 (1993).  A disagreement with how 
the Board evaluated the facts is inadequate to raise the 
claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  
The motion appears to be reviewing the Board's January 2001 
decision, which was not appealed to the Court, rather than 
the Board's decision of September 2005.  The Board at this 
time may not make such a review.


ORDER

The motion for revision or reversal of the January 24, 2001 
Board decision on the grounds of CUE is denied.


                       
____________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



